 SIMPLEX INDUSTRIES, INCSimplex Industries, Inc.' and International Union,United Automobile, Aerospace and Agricultural Im-plement Workers or America (UAW), Petitioner.Case 7-RC- 14697June 27, 1979DECISION ON REVIEW AND DIRECTIONBY MEMBERS JENKINS, MURPHY, ANI) TRUESDAI..On March 20, 1978, the Regional Director for Re-gion 7 issued a Decision and Direction of Election inthe above-entitled proceeding in which he directed anelection in the Petitioner's requested unit of officeclerical employees, rejecting the Employer's conten-tions that certain positions should be excluded on thegrounds that they are confidential or managerial.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the grounds, inter alia, that in resolvingvarious unit placement issues he made erroneous find-ings as to substantial factual issues and departed fromofficially reported precedent.The National Labor Relations Board, by tele-graphic order dated April 18, 1978, granted the re-quest for review, only with respect to the status ofFord, Marlow, and Cowper.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under reviewand makes the following findings:The Employer, a Michigan corporation, is primar-ily engaged in the production and distribution of pa-per products, through its Simplex Products Group. Itmaintains manufacturing and processing facilities inAdrian, Constantine, and Palmyra, Michigan, andJacksonville, Florida. The Adrian office facility,which is physically separate from all production fa-cilities, serves as the national headquarters of its pa-per products operations. The employees at this loca-tion are the subject of the instant proceeding. There isno history of collective bargaining affecting any ofthese employees.The parties agreed that a unit of all office clericalemployees employed at the Employer's headquartersoffice located at 3000 West Beecher Road, Adrian,I The Employer's name appears as amended at he hearingI We take administrative notice of the fact that an election Asas conductedin this proceeding on April 18. 1978, and that the ballots have been im-pounded pending our decision on review.Michigan, is appropriate for the purposes of collec-tive bargaining. We granted review of the RegionalDirector's determinations with regard to the manage-rial status of Francis Ford, credit manager: JohnMarlow, buyer; and Norman C. Cowper, manager oftransportation.The Supreme Court and the Board, in determiningmanagerial status, weigh the facts elicited to deter-mine whether or not the persons at issue are involvedin the formulation, determination, and effectuation ofmanagement policies by expressing and making op-erative the decisions of their employer, and whetherthey have discretion in the performance of their jobduties independent of their employer's establishedpolicies.3Having stated the "proper legal standard,"was must now apply it to the instant proceeding inorder to determine whether or not the following posi-tions enjoy managerial status.Credit ManagerThe Regional Director rejected the Employer'scontention that Credit Manager Francis Ford shouldbe excluded as a managerial employee. Ford is incharge of establishing and reviewing lines of credit forcorporate customers. He utilizes guidelines acceptedin the credit industry, such as Dun & Bradstreet re-ports, to initially determine credit ratings. Upon ex-amining the Dun & Bradstreet report, Ford deter-mines if there is a need to make further creditinquiries. Ford evaluates the information available tohim and unilaterally decides whether or not to extendcredit and in what amount. He has no ceiling on theamount of credit he can extend to a customer otherthan his own determination of what the customershould have.4If a customer requests a higher limitthan he thinks the customer should have, Ford de-cides whether or not to seek counsel from his supervi-sor, Stephen Shade, controller of Simplex Industries.Based upon his evaluation of a customer's situ-ation. Ford also makes unilateral decisions to denycredit authorization.5When Ford's decision to denycredit interferes with the efforts of the sales depart-ment officials to effectuate sales, the decision may bereviewed by his supervisor. In the only case of thiskind testified to, Ford's decision prevailed over thesales department's objection. Ford's additional dutiesinclude preparation of an internal monthly credit re-port and efforts to collect overdue accounts, including' N LR B .Be/Il Aerosrpa(e CoTrnRam. Dsv.n f Tevtron. In(. 416 U.S.267 (1974): General Dynamics Corporatiln, ec.. 213 NI.RB 851 1974): BellAerospace. 4 Division of Texlron. Inc. 219 NLRB 384 1975)' Ford testified that he has approved credit limits up t Sl100.000 withoutconsulting anyone else in management' Ford also has the authority to revoke credit aulthorlzltion for a customer.without prior consultation. and the record shows hat he has exercised thisaulthoriy243 NLRB No. 13I II I)lt('ISIONS OF NAFIONAl I.ABOR R:lI.AI(IONS BOARDturning said accounts over to a collection agency. Hismonthly report assists Ford in monitoring and adjust-ing the extent of customer credit.When considering the managerial status of creditmanagers and other employees who are in a positionto extend the credit of their employers, we place prin-cipal reliance on the independence with which saidemployees exercise their discretion.6The mere posses-sion of authority to extend the employer's credit isnot controlling.The Regional Director concluded that close deci-sions, including decisions to deny credit and decisionswith which salesmen or customers take issue, are re-ferred to higher management. Further, he found thatFord acts only within the prescribed criteria of thecredit industry in making decisions regarding extend-ing credit. Under these circumstances, the RegionalDirector found that Ford does not exercise discretionindependent of guidelines in the performance of hisduties and thus included him in the appropriate unit.We disagree.Ford exercises broad discretion in the course ofperforming his job as credit manager. The RegionalDirector neglected to mention that Ford himself de-cides what is a close decision and if he should consultwith management regarding same. In addition, asstated above, the record discloses only one case of thelatter instance, and Ford's decision prevailed over thesales department's objection.Ford gathers credit data and unilaterally decideswhether or not to extend credit, determines theamount to be extended, and also determines whencredit is to be revoked. His sole limitation, as wouldbe expected, is industry-established criteria of propercredit practices.7This limitation does not precludehim from being a managerial employee, for his discre-tion is not narrowly circumscribed by his Employer'sset policies and guideline. Therein lies the critical dis-tinction. Accordingly, we find that Ford is a manage-rial employee and exclude him from the appropriateunit.BuyerThe Employer contends that the Regional Directorerred in not finding Buyer John Marlow to be a man-agerial employee. Marlow is responsible for purchas-ing all of the scrap paper used in the Employer'spapermills. Scrap paper is the raw material used inSee Fairfax Family Fund, Inc., a wholly owned subsidiar, of Spiegel, Inc.,195 NLRB 306, 307 (1972), and Lockheed-California Company, A Division ofLockheed Aircraft Corporation, 217 NLRB 573 (1975).1 Ford's job description states that he is to "establish credit limits for allnew customers based on accepted criteria." According to the uncontradictedtestimony. "accepted criteria" refers to criteria normally accepted on anindustrywide basis for establishing credit limits.manufacturing various grades of heavy paperboardknown as "chip."6He is also responsible for purchas-ing all of the raw materials used in manufacturingThermo-ply (an insulated sheathing material used inthe construction industry), including aluminum foil,adhesives, and chip, which is also purchased fromoutside suppliers. Further, Marlow is responsible forpurchasing other miscellaneous goods and services.Because of his responsibility for chip purchases,Marlow is responsible for scheduling production ofthis material by the Fnmplover's two papermills. liedetermines whether to make each particular type ofgrade of chip in the Employer's papermills or to bugit on the outside, and schedules the different grades ofchip for production in the papermills.The annual dollar volume of purchases for whichMarlow is responsible is approximiatels $5.75 million.About $1 million reflects purchases on a blanket or-der under a requirement-type contract and the re-mainder reflects individual orders which mav be inany dollar amount.On the purchases for which he is responsible. Mar-low issues and executes the purchase orders withoutany approval or review of his actions. The Employerhas not promulgated an procurement policies toguide Marlow: thus he bases his purchasing decisionon "price, delivery, quality." Marlow exercises com-plete discretion with respect to price and delivery, buthis discretion is limited with respect to quality by thestandards established by the quality control depart-ment.Marlow has authority to initiate contacts with newsuppliers and to change suppliers unilaterally, pro-vided quality control standards are met. He has es-tablished a 6-percent differential as his guide in deter-mining the need to change vendors.Marlow is nominally supervised by Lee Keller, di-rector of purchasing, who reports to David Flotow.vice president of operations. Flotow testified thatMarlow and Keller share the actual purchasing dutiesand individually have primary responsibility for spe-cific product lines: however, Keller administrativelyruns the department.The Regional Director concluded that Marlow isrestricted to an approved list of vendors, must seekhigher management approval to go beyond the list,and must eventually secure requisition forms from thefactory management when making other than regu-larly scheduled purchases. Further, he found thatMarlow's discretion in scheduling production is lim-ited by the sales statistics provided by the sales de-partment. He therefore concluded that MarlowC hip is the sole product manufactured in the Employer's papermills andconstitutes a major component of the lEmployer's fabricated products.112 SlIMPI X INI), SI RItS. IN(lacked that discretion required of a manIagcerial eCil-ployee and included him in the unit.As is obvious from the facts stated aho e the Re-gional Director's conclusions are not supported bythe record. Marlow performs his job as huer withoutthe assistance of any Emnplo\ er-imposed procurementpolicies. Thus, he bases purchasing decisions on price.delivery, and quality, and is restricted onlN with re-spect to quality control standards set by the qualit\control department. In addition to the absence of pro-curement policies, there is no Emploer-approved listof vendors. Marlow is authorized to initiate contactswith new suppliers and to change suppliers unilater-ally. Further, the sales statistics, found to be limita-tions on Marlow's discretion by the Regional Direc-tor, are in fact sales forecasts which Marlow utilizesin determining how much material will be requiredand when it will be required. hen. with respect tochip. Marlow decides whether to make it in the Eim-ployer's papermills or to buy it on the outside. (learlyMarlow's discretion is broad in handling managerialmatters and is obviously not restricted by fixed poli-cies established by the Employer. Thus, we find thatMarlow is a managerial employee and is excludedfrom the appropriate unit.Manager of TransportationThe Employer disputes the Regional Director'sfinding that Transportation Manager Norman Cow-per is not a managerial employee. Cowper is totallyresponsible for the overall distribution and transpor-tation of all the Employer's inbound raw materialsand outbound finished products. Inbound materialsand outbound products are received and shipped byboth motor freight and rail transportation. and Cow-per is responsible for making the most economicalarrangements possible for the Employer's transporta-tion and for approving all freight bills before they arepaid.To perform this task Cowper maintains an exten-sive library of looseleaf services which list approvedand proposed freight rate tariffs and are updated on adaily basis. He analyzes this data in order to identifyany proposed charges which may adversely affect theEmployer. He also decides whether or not to protest aproposed freight rate charge, and, upon deciding tofile a protest, he prepares it and files it with the Inter-state Commerce Commission, and appears before theCommission on behalf of the Employer.Cowper further continually analyzes freight ratesand routing information in order to discover moreeconomical transportation arrangements. When hedetermines that it is advantageous to do so. Cowperassists selected carriers in obtaining approval of fa-vorable rates of transportation of the Employer'sproducts. In these cases, (Cowper also prepares plead-ings and other docuiments for fli l g wit I the Interstate(Commerce Commission and appears before the (om-mission on the mploer's behal If.!:urther C(owper is responsible for all ofI the licens-ing arrangemients for the Employer's fleet of trucksand for preparing and filing all the mplo>er's high-way use tax returns and fuel use tax returns. lie isalso responsible for nregotiting truck leases for theI-mplo er' s fleet, which he presents to the president ofthe corporation or his signature and review.Cowper quotes rates to the sales emplo ees and hereports to the ma;nager of sales administration. Noone else in managelment has transportation expertisethus (owper had broad discretion to make decisionson all matters within his area of responsibility.The Regional Director found that ('owper actswithin previously established Employer policies withrespect to most of his duties. Based on the foregoingand the record as a whole. we disagree. As statedabove. Cowper bears total responsibility for the over-all distribution and transportation of all the Employ-er's inbound raw materials and outbound finishedproducts. Cowper is responsible for accomplishingthis task in the most cost-efficient manner possibleand he is authorized to make the necessary decisionsto achieve this end. Cowper clearly formulates. deter-mines, and effectuates the t-Employer's policies withrespect to transportation.' We find that he is a man-agerial emploee arind exclude him frorm the appropri-ate unit.In summary we find that Ford, Marlow and Cow-per are mainagerial employees and thus are not in-cluded in the appropriate unit.Consistent with the fregoing, we find that the fol-lowing employees of the Employer at its corporateheadquarters located at 3(X) W. Beecher Road,Adrian. Michigan. constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(h) of the Act:All full-time and regular part-time office employ-ees employed by the Employer at its corporateheadquarters located at 3000 W. Beecher Road.Adrian. Michigan. including customer servicerepresentatives: ut excluding the credit man-ager, the buger. the transportation manager andall other managerial employees, commissionedsalesmen, confidential employees, guards and su-pervisors as defined in the Act.DIR ECTI ONIt is hereby directed that the Regional Director forRegion 7 shall, pursuant to the Board's Rules and' See ( I S/ Itte (,rpo,rraltt. 196 Nl RB 470) (1972)I I I)E('ISIONS OF NATIONA LABOR RELATIONS BOARI)Regulations, Series 8, as amended, within 10 daysfrom the date of this Decision on Review and Direc-tion, open and count the valid ballots cast in an elec-tion held on April 18, 1978, and prepare and cause tobe served on the parties a tally of ballots in accord-ance with Section 102.69 of the Board's Rules andRegulations. Series 8. as amended, which shall there-after be applicable to the further processing of thismatter.MEMBER JFNKINS. concurring:I concur in the result reached by my colleagues, butbecause I think the rationale supporting the resultshould be buttressed with more specific facts and rea-sons, I consider it appropriate to set forth my views.The record shows that Credit Manager FrancisFord is in charge of establishing and reviewing linesof credit for the Employer's corporate customers. Inperforming his responsibilities. Ford uses guidelinesaccepted in the credit industry to determine creditratings. Thus, he relies on the Dun & Bradstreet re-ports as an initial source material. When Ford de-cides additional or updated information is necessary,he obtains trade references and information from theprospective customer. Ford personally evaluates theinformation which he assembles and decides whetheror not to extend credit. The Employer has imposedno ceiling on the amount of credit Ford can authorizefor a customer and Ford testified that he has ap-proved credit of $100,000 without consulting anyoneelse in management.' The credit authorization docu-ment requires only Ford's signature.If a customer requests more credit than Ford ap-proves, Ford decides whether to bring the matter tothe attention of the Employer's management. Simi-larly, Ford personally decides to deny credit authori-zations. When Ford's decision to deny credit is op-posed by the sales department officials, the decisionmay be reviewed by other management officials. Inthe single such instance reported in the record, Ford'sdecision prevailed over the sales department's objec-tion. In addition, Ford has the authority to revokecredit authorization for a customer without prior con-sultation. Furthermore, he has exercised this author-ity.Ford's duties also include preparation of an inter-nal monthly credit report which assists Ford in moni-toring and adjusting customer credit. Finally, he isinvolved in collecting overdue accounts includingturning accounts over to a collection agency.From the foregoing and the record as a whole, it isclear that Ford is involved in the formulation, deter-O Compare dtir/iir FIri4 Fund, In,.. tup6ra. where the final credit ana-Ilsts' authorit to grant credit was limited to $600( i an? individual case.mination, and effectuation of management policiesand that he has discretion in the performance of hisduties independent of any Employer-established poli-cies. The Regional Director's reliance on the fact thatFord acts within the criteria of the credit industry andthat some decisions are reviewed by higher manage-ment to find that Ford is not a managerial employeeis misplaced. Thus, Ford gathers the data. He pre-sonally decides whether or not to extend credit. Hedecides the amount. And he decides when to revokecredit. His standard is industry-established criteria ofproper credit practices. Indeed, it is Ford who estab-lishes the policies and guidelines for the Employer;there is no indication that Ford's discretion is circum-scribed by official policies and guidelines imposed bythe Employer on Ford. Accordingly, I find Ford to bea managerial employee and shall exclude him fromthe unit.The record shows that Buyer John Marlow pur-chases all of the scrap paper used in the Employer'spapermills, as well as all the raw materials used in themanufacture of Therma-ply, including aluminum foil,adhesives, and chip. Marlow also purchases othermiscellaneous goods and services for the Employer.In deciding on particular purchases, Marlow isguided by "price, delivery, quality."'' Thus, the Em-ployer has not promulgated any procurement policiesand Marlow's purchases are not circumscribed bypolicies and criteria established by others. Marlowpersonally issues and executes the purchase orderswithout approval or review by higher managementofficials. He initiates contact with suppliers and de-cides when to change suppliers. In changing suppli-ers. Marlow applies a 6-percent price differentialstandard. Significantly. Marlow established the 6-per-cent standard. Ile purchases nearly $6 million ingoods and materials annually. Although approxi-mately one-sixth of this total is a blanket order undera requirement type contract, the remainder is individ-ual orders in varying dollar amounts. Finally, the rec-ord shows that Marlow also schedules production ofchip by the Employer's two papermills. He deter-mines not only the grades of chip for production butalso whether to make each particular type in the Em-ployer's papermills or buy it from outside suppliers.'2I am persuaded that the record evidence establishesthat Marlow had broad discretion in making purchas-ing decisions for the Employer. The existence of anapproved list of vendors is not determinative here.u Quality standards re etahlished hs the Empl)roer's qualily control de-parlmenti2 I he Regional I)irector relied in part on the tact that Marloh's discretionin scheduling production is circumscribed h3sales stiatitlic provided b Ihesales department I find the Regional D)irector's reliance Lon this lactir to hemisplaced. hus. the imporlanl consideration here is that Marlow in hiscapacits as a buer determines whether to make the chip In the mplover'spalpermills oIr huo it rotm outside suppliers.114 SIMI.EX INI)USIRIES, IN(Cwhere Marlow initiates contact with new suppliers.Nor does the fact that Marlow must eventually securea requisition form from the factory management un-dermine Marlow's discretion inasmuch as the recordshows that orders are generally placed before the req-uisition form is received and it is Marlow who selectsthe vendor and determines the price to be paid. Ac-cordingly, I find Marlow to be a managerial em-ployee and shall exclude him from the unit.The record shows that Manager of TransportationNorman Cowper is totally responsible for the overalldistribution and transportation of the Employer's in-bound raw materials and the outbound finished prod-ucts. Thus, Cowper is responsible for determining andselecting the carrier-by motor freight or rail trans-portation-that will most economically transport theEmployer's materials and goods. He quotes rates tothe sales department. He approves freight bills beforethey are paid. In performing these duties, Cowpercollects and maintains current the various approvedand proposed freight rate tariffs. HIe also analyzes thetariffs to determine how they will affect the Employerand, when he decides it is necessary, he prepares andfiles protests of proposed freight rate changes with theInterstate Commerce Commission on the Employer'sbehalf. Cowper also assists selected carriers used bythe Employer to enable them to obtain favorablerates of transportation for the Employer's products.In addition, Cowper is responsible for licensing ar-rangements for the Employer's fleet of trucks and forpreparing and filing the Employer's highway use andfuel use tax returns. lie also negotiates truck leasesfor the Employer's fleet.I find that the above-described record eidencedemonstrates, amply, that C'owper's duties and re-sponsibilities are comparable to those of the seniorrate and tariff clerk who was found to be a manageri-al employee in ('C'& I Steel Corporation, sra. Thus,Cowper has broad discretion in making transporta-tion arrangements for the Employer's materials andproducts. Unlike the Regional Director. I am not per-suaded that Cowper's responsibility is diminished bythe fact that truck leases are signed by the Employer'spresident or that many transportation decisions arebased on tariffs and charges established by the Inter-state Commerce Commission. Accordingly. I findCowper to be a managerial employee and shall ex-clude him from the unit.I I 